Citation Nr: 1204867	
Decision Date: 02/08/12    Archive Date: 02/16/12

DOCKET NO.  10-35 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Whether the overpayment of disability benefits in the amount of $116,312 was properly created.

2.  Entitlement to waiver of recovery of disability benefits in the amount of $116,312.

[The issues of entitlement to an initial compensable rating for posttraumatic stress disorder (PTSD), entitlement to an increased rating for a lumbar spine disorder, and entitlement to a total disability rating based on individual unemployability (TDIU) will be addressed in a separate decision.]


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.G. Alderman, Counsel


INTRODUCTION

The Veteran had active service from May 1966 to May 1972.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  In that decision, the RO denied waiver of recovery of disability benefits in the amount of $116,312.  Jurisdiction over this case was subsequently transferred to the VARO in Chicago, Illinois, and that office forwarded the appeal to the Board.

The Veteran appeared and provided testimony before the undersigned in October 2011.  A transcript of the hearing has been associated with the claims file.


FINDINGS OF FACT

1.  The overpayment of pension benefits in the amount of $116,312 was properly created.

2.  There is no indication that the Veteran engaged in fraud, misrepresentation, or bad faith in creating the alleged overpayment.

3.  The Veteran's failure to report his incarceration is the sole cause of the overpayment.

4.  A waiver of repayment of this debt would result in unfair enrichment to the Veteran; recovery of this overpayment will not subject him to undue hardship.

5.  Denial of the waiver request would not defeat the purpose of the award of VA disability compensation benefits.

6.  There is no indication the Veteran relinquished a valuable right or incurred a legal obligation in reliance upon the additional benefits received.


CONCLUSIONS OF LAW

1.  There is a valid debt resulting from an overpayment of benefits in the amount of $116,312.  38 U.S.C.A. §§ 1503, 1542, 5112 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.23, 3.103, 3.271, 3.272, 3.500, 3.501 (2011).

2.  The criteria for waiver of recovery of the $116,312 overpayment have not been met.  38 U.S.C.A. §§ 5107, 5302(a) (West 2002 & Supp. 2011); 38 C.F.R.               §§ 1.956(a), 1.962, 1.963(a), 1.965(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran has appealed the denial of waiver of recovery of overpayment of benefits in the amount of $116,312.  He argues that he did not know that his ex-wife did not report his incarcerated status to VA and thus, did not know that VA was still paying his benefits.  He asserts that his ex-wife spent his VA funds, which were directly deposited into a joint checking account while he was in prison.  He argues that to require repayment of the debt would be unfair and cause undue hardship.

The preliminary issue of the validity of a debt is a threshold determination that must be made prior to a decision on a request for waiver of the indebtedness.  See VAOPGCPREC 6-98; Schaper v. Derwinski, 1 Vet. App. 430 (1991).  

An overpayment is created when VA determines that a beneficiary or payee has received monetary benefits to which he or she is not entitled.  See 38 U.S.C.A.          § 5302; 38 C.F.R. § 1.962.  An overpayment may arise from virtually any benefits program administered pursuant to VA law, including pension, compensation, dependency and indemnity compensation, educational assistance benefits and subsistence allowance, insurance benefits, burial and plot allowances, clothing allowance, and automobile or other conveyance and adaptive equipment allowances.  See 38 C.F.R. § 1.956(a).

Once it is determined that the indebtedness was validly created, but before moving on to the matter of waiver of the charged indebtedness, if there is a finding of fraud, misrepresentation, or bad faith by the debtor in the creation of the overpayment, then waiver of the overpayment is automatically precluded, and further analysis is not warranted.  See 38 C.F.R. §§ 1.962, 1.963, 1.965(b).  VA regulations define "bad faith" as unfair or deceptive dealing by one who seeks to gain thereby at another's expense.  Thus, a debtor's conduct in connection with a debt arising from participation in a VA benefits/services program exhibits bad faith if such conduct, although not undertaken with actual fraudulent intent, is undertaken with intent to seek an unfair advantage, with knowledge of the likely consequences, and results in a loss to the government.  38 C.F.R. § 1.965(b).

After it has been determined that the debt is valid and that fraud, misrepresentation and/or bad faith had no part in its creation, VA must then consider whether collection of the debt would be against equity and good conscience.  The phrase "equity and good conscience" means arriving at a fair decision between the obligor and the government.  See 38 C.F.R. § 1.965.

In making this determination, consideration will be given to the following elements, which are not intended to be all-inclusive: (1) Fault of the debtor - where actions of the debtors contribute to the creation of the debt; (2) Balancing of faults - weighing fault of the debtor vs. the fault of the VA; (3) Undue Hardship - whether collection would deprive the debtor or family of basic necessities; (4) Defeat the purpose - whether withholding of benefits or recovery would nullify the objective for which benefits were intended; (5) Unjust enrichment - failure to make restitution would result in unfair gain to the debtor; (6) Changing position to one's detriment - reliance on VA benefits results in relinquishment of a valuable right or incurrence of a legal obligation. 38 C.F.R. § 1.965.

It is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The evidence shows that the Veteran was arrested and jailed on October 31, 1992 and paroled on April 27, 2007.  Prior to his offense, he divorced his ex-wife and submitted the divorce decree to VA.  As a result, in June 1992 VA reduced his disability benefits and notified him via a VA Form 21-8764 that his benefits would be reduced upon incarceration in a Federal, State, or local penal institution in excess of 60 days for conviction of a felony.  He was also advised notify VA in writing immediately of any change of address.

Unfortunately, when he notified VA of his divorce, he did not ask VA to deposit his payments to a sole account.  Instead, VA continued to deposit payments into an account that he held jointly with his ex-wife.  Upon being jailed for his crime, he asked his ex-wife to inform VA of his incarceration; however, she failed to do so and used his benefits from VA for her own purposes while he was incarcerated.  While he was forwarded mail from friends and family, he maintains that he did not receive mail from VA during his incarceration, thus he was unaware of the status of his benefits while incarcerated.

In 2009, VA learned of his prior imprisonment and informed him that his benefits should have been reduced beginning on the 61st day of his incarceration pursuant to 38 C.F.R. § 3.665.  VA recalculated the benefits that he should have been paid from December 31, 1992, the 61st day of his imprisonment, until April 27, 2007, the date of his parole.  This recalculation revealed an overpayment of benefits in the amount of $116,312.  At the time of his incarceration, the Veteran was rated 60 percent disabled.  Per 38 C.F.R. § 3.665, when a veteran is rated 20 percent or more disabled, he will be paid at the rate of 10 percent as set forth in 38 U.S.C. 1114(a).  The annual rates of compensation are published in Appendix B of VA Manual    M21-1 and are to be given the same force and effect as published in VA regulations.  38 C.F.R. § 3.21.

Since the Veteran did not inform VA of his incarceration and was paid full benefits from December 31, 1992 until April 27, 2007, the Board finds that the overpayment is valid.  Further, the Board has consulted the rates provided in Appendix B of VA Manual M21-1 and finds that the overpayment calculated by VA is accurate.

Since the overpayment has been deemed valid and correctly calculated, the Board must determine whether waiver is precluded by fraud, misrepresentation, or bad faith in the creation of the overpayment.  In this case, the Board finds no evidence of these preclusions.  The Veteran was imprisoned.  He asked his ex-wife to report his incarceration to VA, a request that she did not honor.  While he should have informed VA of his status, the Board finds that his failure to do so was not an act of fraud, misrepresentation, or bad faith.

The remaining question before the Board then is whether recovery of the overpayment would be against equity and good conscience.  38 C.F.R. § 1.965(a); Ridings v. Brown, 6 Vet. App. 544 (1994).  In determining whether the recovery of the overpayment would be against equity and good conscience, the first consideration is whether the Veteran was at fault in the creation of the overpayment.  In this case, the Board finds that the Veteran was solely at fault in the creation of the overpayment.  The record shows that in June 1992 just before his offense and incarceration, he was provided with VA Form 21-8764 which notified him that he must report incarcerated status to VA.  He argues that he asked his ex-wife to inform VA of his incarcerated status, but that she failed to do so.  Neither he nor his ex-wife sent appropriate notice to VA, thus VA continued to pay full benefits.  The Veteran was ultimately responsible for informing VA of his incarcerated status and failed to ensure that VA was so informed.  He continued to accept benefits to which he knew or should have known that he was not entitled.  The question of fault is a different question than that of fraud or bad faith.  Persons dealing with the Government are charged with knowledge of Federal statutes and lawfully promulgated agency regulations, regardless of whether the individual has actual knowledge of the regulation.  Morris v. Derwinski, 1 Vet. App. 261 (1991); Fed. Crop Ins. Corp. v. Merrill, 332 U.S. 380 (1947).  As the Veteran may be charged with knowledge of an agency regulation whether or not he had actual notice, in this case that he was prohibited from receiving full payments while he was incarcerated, he is at fault in the creation of the debt.

The second element to consider is the balancing of faults, which requires a weighing of the fault of the debtor against the fault of VA.  38 C.F.R. § 1.965(a)(2).  The Board finds that VA acted promptly once it became aware of the overpayment and was not at fault for the creation of the debt.  The lack of fault on the part of the VA does not outweigh the fault on the part of the Veteran in the creation of the debt.  That weighs against a finding that recovery of the overpayment would be against equity and good conscience.

The next question for consideration is whether collection of the debt would cause the Veteran undue financial hardship.  He argues that repayment of the debt would cause severe financial hardship and likely render him homeless since VA disability compensation is his primary source of income.  According to his April 2010 financial status report, his income included $974 in VA benefits plus Social Security income, totaling $1,628.  His expenses included $400 for rent, $300 for food, $100 for phone, and $641 in other debts and expenses.  Thus, after expenses, he was left with $187 per month.  He argues that if VA withholds the $974, reducing his monthly income to $654, he will not be able to pay his bills, will have to seek food at food pantries, and will be rendered homeless.  He also requested that VA consider waiving part of the debt or agree to a revised payment arrangement.  As $974 is a large percentage of the Veteran's income, the Board finds that recovery of the debt would cause some financial hardship to the Veteran.  However, the Veteran has another source of income, and therefore, while recovery of the overpayment will cause some hardship, this hardship will not be "undue," as he will have other means of obtaining income to provide for basic necessities.

Finally, the Board must consider whether reliance on the benefits resulted in relinquishment of a valuable right or the incurrence of a legal obligation.  The Veteran has not contended, nor does the evidence show, that he relinquished a valuable right or incurred a legal obligation in reliance on VA continuing to pay disability benefits at a non-reduced rate.

The Board must also consider whether the recovery of the overpayment would defeat the purpose for which the benefits were intended.  In this case, the purpose of VA disability benefits would not be defeated.  The purpose of disability compensation benefits is to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  In light of the purpose underlying such benefits, the Board finds that repayment of the debt at issue in this case would not conflict with the objective underlying the benefits, as the Veteran was not entitled to full benefits during the period of time he was incarcerated.  Thus, continued repayment of the debt would not nullify the purpose for which the disability benefits were intended, since full compensation benefits may not be paid for any period during which the Veteran is incarcerated.

The Board also finds that failure to make restitution would unfairly enrich the Veteran because he received monetary benefits to which he was not entitled.  VA continued to make disability compensation payments at the full-time rate after the Veteran was incarcerated.  The additional full payments were not warranted starting 61 days after incarceration.  While the Veteran argues that his ex-wife used the funds without his permission, he had the responsibility to contact VA about his incarcerated status and he had a duty to maintain his personal funds.  The fact that he allowed his ex-wife access to his bank account while he was incarcerated is not a defense.  Under such circumstances, to allow the Veteran to retain the overpaid compensation would constitute unjust enrichment.

Finally, the Board must consider whether reliance on the benefits resulted in relinquishment of a valuable right or the incurrence of a legal obligation.  The Veteran has not contended, nor does the evidence show, that he relinquished a valuable right or incurred a legal obligation in reliance on VA continuing to pay disability benefits at a non-reduced rate.

In sum, the Board finds that the principles of equity and good conscience would not be violated if VA were to recover the overpayment in question.  The Veteran has been found to be at fault in the creation of the debt, and the retention of the overpayment would therefore unfairly enrich the Veteran.  Moreover, repayment of the debt would not deprive the Veteran of the ability to provide for basic necessities of life and recovery of the overpayment would not defeat the purpose for which the benefits were intended.  Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claim and waiver of recovery of the overpayment of VA compensation benefits is not warranted.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board also notes that, in his Board hearing testimony, the Veteran argued that he was denied due process because he was not provided with notification of the debt or provided with ways to repay it.  However, in November 2009, VA notified him that his benefits should have been reduced in 1992 as a result of his incarceration.  VA allowed 60 days for him to present evidence as to why his benefits should not have been reduced and allowed him the opportunity to request a personal hearing on the matter.  In February 2010, VA reduced the Veteran's compensation benefits for the period of December 31, 1992 to April 27, 2007.  This reduction caused an overpayment of benefits.  In March 2010, the VA Debt Management Center notified him that VA overpaid $116,312 and that VA would withhold all benefits starting in June 2010 until the overpayment was recouped.  VA also notified him that he could apply for a waiver, and/or pay the debt in full or contact VA to establish a reasonable payment schedule.  Each document was mailed to the Veteran's address of record, thus the Board finds that he was properly informed of the reduction and payment options.  See Sthele v. Principi, 19 Vet. App. 11, 16 (2004).

With respect to VA's duties to notify and assist the Veteran with this claim, the provisions that set forth notice and assistance requirements on the part of VA in the adjudication of certain claims are not applicable to requests for waiver of recovery of overpayments.  Lueras v. Principi, 18 Vet. App. 435 (2004); Barger v. Principi, 16 Vet. App. 132 (2002); 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.


ORDER

A debt was validly created by the overpayment of service-connected disability compensation benefits in the original amount of $116,312.

Waiver of the recovery of the overpayment of disability compensation benefits in the amount of $116,312 is denied.



______________________________________________
J. HAGER
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


